           Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 1 of 11 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                           EASTERN DIVISION
11
12    FRANK SINGH,                                         Case No.:
13                          Plaintiff,                     COMPLAINT BY FRANK SINGH AGAINST
14                                                         PLAYHOUSE RESTAURANT GROUP, LLC,
      v.                                                   FOR DAMAGES AND INJUNCTIVE RELIEF
15                                                         RESULTING FROM VIOLATIONS OF 1)
                                                           TITLE III OF THE AMERICANS WITH
16                                                         DISABILITIES ACT OF 1990; 2) THE UNRUH
17    PLAYHOUSE RESTAURANT GROUP,                          CIVIL RIGHTS ACT; and 3) THE
      LLC, as an entity and doing business as              CALIFORNIA DISABLED PERSONS ACT.
18    “Trejo’s    Cantina”,      PASADENA
      PLAYHOUSE, LLC, and DOES 1-50,                       [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19    Inclusive,                                           52, 54, 54.1, 54.2 and 54.3.]
20
                            Defendants.
21
22
23           Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his

24   Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV
25   89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
26
     rights, hereby respectfully alleges, avers, and complains as follows:
27
28
                  THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL

           COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                        -1-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 2 of 11 Page ID #:2



 1          1.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
            2.     In May 2019, Mr. Singh was denied the full and equal access to a public accommodation
 4
     located at 37 South El Molino Avenue, Pasadena, CA 91101.
 5
 6          3.     Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10
        THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
            4.     The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 37 South El Molino Avenue,
23
     Pasadena, CA 91101.
24
            6.     The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 37 South El Molino Avenue, Pasadena, CA 91101.

27
28                             THE VICTIM AND THOSE RESPONSIBLE



         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                      -2-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 3 of 11 Page ID #:3



 1          7.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 3
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 4
     the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
 5
 6          8.     Defendants, PLAYHOUSE RESTAURANT GROUP, LLC, and Does 1-50 (hereafter,

 7   collectively or individually, “Tenant”), operate as a business establishment, hold themselves out to the
 8
     public, and do business as “Trejo’s Cantina” at 37 South El Molino Avenue, Pasadena, CA 91101, and
 9
     have substantial control over the interior and exterior of the building, the parking lot, and all spaces
10
     adjacent to such building.
11
12          9.     Defendants, PASADENA PLAYHOUSE, LLC, and Does 1-50 (hereafter, collectively

13   or individually, “Landlord”, in their commercial real estate investment, owner, or landlord capacity),
14
     own, operate, manage, and have substantial control over the real property, including the interior and
15
     exterior of the building, parking lot and all spaces adjacent to the building located at 37 South El Molino
16
     Avenue, Pasadena, CA 91101.
17
18          10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which

19   entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or
20
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
21
     real property located at 37 South El Molino Avenue, Pasadena, CA 91101.
22
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
23
24   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who

25   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
26
     complaint to allege their true names and capacities at such times as they are ascertained.
27
28


         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                       -3-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 4 of 11 Page ID #:4



 1          12.    Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 2
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 3
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 4
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 5
 6   policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the

 7   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 8
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
 9
     entities under their direction and control.
10
11
                       MR. SINGH WAS DENIED EQUAL ACCESS TO A
12             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
13          13.    Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
14
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
15
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
16
17   42 U.S.C § 12102, and 28 C.F.R. § 36.104.

18          14.    In May 2019, Mr. Singh desired to go to and use the services, and/or buy products at the
19   “Trejo’s Cantina” located at 37 South El Molino Avenue, Pasadena, CA 91101.
20
            15.    While in the parking lot adjacent to, surrounding, or while inside the business “Trejo’s
21
     Cantina,” Mr. Singh personally encountered barriers that interfered with his ability, to use and enjoy
22
23   the goods, services, privileges and accommodations offered by the facility.

24          16.    Specifically, and personally, Mr. Singh experienced difficulty while going to the
25   business known as “Trejo’s Cantina.” Mr. Singh had difficulty as the alleged accessible ramps, both
26
     inside the building and outside of the building, were too steep making them difficult to navigate in Mr.
27
     Singh’s wheel chair. In addition, not only were the entrance and restroom doors heavy, making them
28


         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                       -4-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 5 of 11 Page ID #:5



 1   difficult to open, but the ground in front of the entrance door had an improper slope exacerbating the
 2
     difficulty. Finally, the restroom inside did not have enough clear floor space which made it difficult
 3
     for Mr. Singh to use the toilet as it made it more difficult to reach from his wheel chair.
 4
             17.    Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
 5
 6   barriers constitute deterrents to access to the business, rendering the business’ goods, services,

 7   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such
 8
     as himself.
 9
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
10
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
11
12   mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion

13   over the condition of the real property and building and had the financial resources to remove such
14
     barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
15
     readily achievable as removal of the above barriers could have been achieved without much difficulty
16
     or expense.
17
18           19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is

19   accessible to all.
20
21                                         FIRST CLAIM
                                 VIOLATION OF TITLE III OF THE ADA
22
                                        (As to all Defendants)
23
             20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
24
     allegation contained in all prior and subsequent paragraphs.
25
26           21.    The parking lot and building at the real property known as 37 South El Molino Avenue,

27   Pasadena, CA 91101 is owned, controlled, operated, leased, and managed by Defendants: Landlord,
28   Does 1-50, or their agents. The business “Trejo’s Cantina,” including its parking lot, is open to the


          COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                       -5-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 6 of 11 Page ID #:6



 1   general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. §
 2
     36.104.
 3
            22.      Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “Trejo’s Cantina,” Defendants are prohibited from discriminating against
 5
 6   Plaintiff by denying him, on the basis of his disability, the full and equal enjoyment of the goods,

 7   services, facilities, privileges, advantages, or accommodations offered by the facility.
 8
               23.   In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 9
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
10
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
11
12   and have proper policies, practices, and procedures to ensure that individuals with disabilities are

13   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
14
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
15
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
16
               24.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
17
18   condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”

19   and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
20
     42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
21
     spaces, of the business known as “Trejo’s Cantina,” Plaintiff personally encountered a number of
22
     barriers that interfered with his ability, to use and enjoy the goods, services, privileges and
23
24   accommodations offered at the facility.

25             25.   Specifically, Defendants failed to ensure that such real property was equally accessible
26
     to individuals with disabilities and medical conditions by having the following barriers at the real
27
     property:
28


         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                       -6-
     Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 7 of 11 Page ID #:7



 1         a. (Accessible Route) The ramp slope exceeds eight-point-three three percent (8.33%) in
 2
              violation of 1991 ADAAG 4.8.2, 2010 ADAS 405.2, 2013 CBC 11B-405.2 and 2016
 3
              CBC 11B-405.2;
 4
           b. (Accessible Route) The handrails are not located on both sides of the ramp in violation
 5
 6            of 1991 ADAAG 4.8.5, 2010 ADAS 405.8, 2013 CBC 11B-405.8 and 2016 CBC 11B-

 7            405.8;
 8
           c. The entrance door required maneuvering clearance exceeds two-point zero eight
 9
              percent (2.08%) in violation of 1991 ADAAG 4.13.6, 2010 ADAS 404.2.4.4, 2013
10
              CBC 11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
11
12         d. The entrance door requires more than five pounds (5 lbs.) of force to open in violation

13            of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
14
           e. The Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a),
15
              2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
16
           f. (Interior Route) The ramp slope exceeds eight-point-three three percent (8.33%) in
17
18            violation of 1991 ADAAG 4.8.2, 2010 ADAS 405.2, 2013 CBC 11B-405.2 and 2016

19            CBC 11B-405.2;
20
           g. (Interior Route) The handrails are not located on both sides of the ramp in violation of
21
              1991 ADAAG 4.8.5, 2010 ADAS 405.8, 2013 CBC 11B-405.8 and 2016 CBC 11B-
22
              405.8;
23
24         h. There are not enough accessible dining surfaces provided in violation of 1991 ADAAG

25            5.1, 2010 ADAS 226.1, 2013 CBC 11B-226.1, 2016 CBC 11B-226.1;
26
           i. The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010 ADAS
27
              213.1, 2013 CBC 11B-213.1 & 2016 CBC 11B-213.1;
28


     COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                  -7-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 8 of 11 Page ID #:8



 1             j. The wall signage identifying permanent room is not provided in violation of 1991
 2
                   ADAAG 4.1.3 (16)(a), 2010 ADAS 216.2, 2013 CBC 11B-216.2 and 2016 CBC 11B-
 3
                   216.2;
 4
               k. The restroom door requires more than five pounds (5 lbs.) of force to open in violation
 5
 6                 of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;

 7             l. The clearance around the water closet is less than sixty inches by fifty-six inches (60”
 8
                   x 56”) in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013 CBC 11B-
 9
                   604.3.1 and 2016 CBC 11B-604.3.1;
10
               m. The water supply and drainpipes under the lavatory are not insulated or otherwise
11
12                 configured to prevent contact in violation of 1991 ADAAG 4.19.4, 2010 ADAS 606.5,

13                 2013 CBC 11B-606.5 and 2016 CBC 11B-606.5.
14
            26.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his
15
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
16
     individuals in violation of 42 U.S.C. § 12181.
17
18          27.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained

19   of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
20
     public who are physically disabled from full and equal access to these public facilities. Specifically,
21
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
22
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
23
24   as other more able-bodied persons.

25
26                                      SECOND CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
27                                     (As to all Defendants)
28


         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                       -8-
         Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 9 of 11 Page ID #:9



 1          28.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 2
     allegation contained in all prior and subsequent paragraphs.
 3
            29.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 4
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
 5
 6   pursuant to California law.

 7          30.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
 8
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
 9
     to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
10
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
11
12   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.

13
14                                       THIRD CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
15                                     (As to all Defendants)
16          31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
17
     allegation contained in all prior and subsequent paragraphs.
18
            32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
19
20   Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive

21   relief pursuant to California law.
22          33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
23
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
24
     to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
25
26   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,

27   costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
28


         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                      -9-
        Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 10 of 11 Page ID #:10



 1                                                   PRAYER
 2
     WHISEFORE, Plaintiff prays the following:
 3
 4           1.       For injunctive relief directing Defendants to modify their facilities and policies as

 5   required by law to comply with ADA regulations, including the ADAAG where required; institute

 6   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
 7
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
 8
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
 9
10   in compliance with federal regulations, and which provide full and equal access, as required by law;

11           2.       Retain jurisdiction over Defendants until such time as the Court is satisfied that

12   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
13
     facilities as complained of herein no longer occur and will not recur, and further ensure that Defendants
14
     create policies, procedures and practices that will ensure their public facilities will remain accessible
15
16   in the future;

17           3.       Award Plaintiff all appropriate damages, including, but not limited to, either statutory

18   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
19
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
20
     Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
21
22   both, and general damages in an amount within the jurisdiction of the Court, according to proof;

23           4.       Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable

24   attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
25
     52 and 54.3; and
26
             5.       Grant such other and further relief as this Court may deem just and proper.
27
28   Dated: November 29th, 2019



         COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                       - 10 -
     Case 5:19-cv-02293 Document 1 Filed 11/29/19 Page 11 of 11 Page ID #:11



 1                                                            /s/ Daniel Malakauskas
                                                              By: DANIEL MALAKAUSKAS
 2
                                                              Attorney for PLAINTIFF
 3                                                            FRANK SINGH

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      COMPLAINT BY SINGH AGAINST PLAYHOUSE R ESTAURANT GROUP, LLC, FOR D AMAGES AND I NJUNCTIVE RELIEF

                                                  - 11 -
